COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-118-CV
  
  
TROY CAVE                                                                          APPELLANT
  
V.
  
A-1 SYSTEMS, INC. D/B/A LON                                                 APPELLEE
SMITH ROOFING COMPANY
  
  
------------
 
FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
August 10, 2004, Appellee filed its Motion to Dismiss and alternative Motion to 
Delay Filing of Appellee’s Brief, seeking dismissal of this appeal because 
Appellant had paid the entire amount owed under and was released from the trial 
court’s judgment.  In the certificate of conference, Appellee’s 
attorney stated that Appellant’s attorney opposed the relief sought in the 
motion to dismiss.  However, Appellant filed no response to appellee’s 
motion.
        A 
judgment debtor’s voluntary payment and satisfaction of an adverse judgment 
moots the controversy, waives the debtor’s right to appeal, and requires 
dismissal of the case unless the judgment debtor clearly expresses that he 
intends to exercise his right of appeal and appellate relief is not 
futile.  Miga v. Jensen, 96 S.W.3d 207, 211-12 (Tex. 2002); Highland 
Church of Christ v. Powell, 640 S.W.2d 235, 236 (Tex. 1982).  
Appellee’s attorney filed his affidavit in support of the motion to dismiss in 
which he states that Appellant paid the full amount of the judgment and Appellee 
provided the Release of Judgment upon request by Appellant’s attorney.  
The affidavit further states: “It was my understanding that the payment of the 
judgment amount and the execution of the Release of Judgment were intended to 
end all controversies between these parties.”  There is no evidence to 
the contrary in the record, nor is there any indication that appellate relief 
would not be futile.  Thus, the controversy between the parties is moot.
        We 
grant Appellee’s motion to dismiss and dismiss this appeal.
 
                                                                  ANNE 
GARDNER
                                                                  JUSTICE
  
 
PANEL D:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
 
DAUPHINOT, J. dissents without opinion.
 
DELIVERED: November 12, 2004


NOTES
1.  See
Tex. R. App. P. 47.4.